        Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 1 of 24




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

SILVER, et al.,                           )
                                          )
      Plaintiffs,                         )
                                          )
      v.                                  )    No. 1:19-cv-247-APM
                                          )
INTERNAL REVENUE SERVICE, et al.,         )
                                          )
      Defendants.                         )
_________________________________________ )


              REPLY IN SUPPORT OF DEFENDANTS’ CROSS-MOTION
                          FOR SUMMARY JUDGMENT
    Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 2 of 24




INTRODUCTION………………………………………………………………………………...1


   A.   Plaintiffs’ discourse on section 962 does not alter the conclusion that they owe no
        transition tax and the section 965 regulations do not impose any future reporting
        obligation on them………………………………………………………………...2



   B.   Plaintiffs do not meet their burden to show that the Court has jurisdiction to
        entertain their RFA and PRA claims……………………………………………...4



   C.   Plaintiffs’ conclusory rhetoric does not negate the deference owed to Treasury,
        and Plaintiffs still point to no “foundational error” that undermines the agency’s
        analysis under the Regulatory Flexibility Act………………………………...…10



   D.   This Court need not and should not wait until any “remedies stage” to reach the
        inevitable conclusion that the Anti-Injunction Act bars Plaintiffs’ request to enjoin
        the regulations……………………………………………………………… ……15



   E.   If the Court finds that it has jurisdiction to entertain Plaintiffs’ PRA and RFA
        claims and that Treasury committed some procedural error under either of those
        statutes, then the Court should limit its remedy to remanding to the agency to
        address the deficiency that is found………………………………………….…..15


CONCLUSION…………………………………………………………………………………..19




                                          ii
             Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 3 of 24




                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Cases

Aeronautical Repair Station Ass’n, Inc. v. F.A.A.,
   201 F.3d 608 (5th Cir. 2000) ..................................................................................................17

Alenco Commc’n, Inc, v. F.C.C.,
   494 F.3d 161 (D.C. Cir. 2007) .................................................................................................11

Arizona Cattle Growers’ Ass’n v. Salazar,
    606 F.3d 1160 (9th Cir. 2010) .................................................................................................12

Bennett v. Spear,
   520 U.S. 154 (1997) .................................................................................................................10

Cape Hatteras Access Preservation Alliance v. U.S. Dep’t of Interior,
   344 F.Supp.2d 108 (D.D.C. 2004) ...........................................................................................12

Carpenter, Chartered v. Secretary of Veterans Affairs,
   343 F.3d 1347 (Fed. Cir. 2003)................................................................................................13

Chamber of Commerce of U.S. v. Napolitano,
   648 F. Supp. 2d 726 (D. Md. 2009) .........................................................................................17

Colorado v. U.S. Fish and Wildlife Service,
   362 F.Supp.3d 951 (D. Colo. 2018) .........................................................................................13

Harlan Land Co. v. U.S. Dep’t of Agr.,
   186 F. Supp. 2d 1076 (E.D. Cal. 2001)..............................................................................17, 18

Owner-Operator Indep. Drivers Ass’n, Inc. v. United States Dep’t of
  Transportation,
  879 F.3d 339 (D.C. Cir. 2018) ...................................................................................................3

S. Offshore Fishing Ass’n v. Daley,
    995 F. Supp. 1411 (M.D. Fla. 1998) ........................................................................................16

Swanson Grp. Mfg. LLC v. Jewell,
   790 F.3d 235 (D.C. Cir. 2015) ...................................................................................................3

U.S. Cellular Corp. v. F.C.C.,
   254 F.3d 78 (D.D.C. 2001) ......................................................................................................11

Statutes

5 U.S.C. § 601(3) .............................................................................................................................5

                                                                      iii
             Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 4 of 24




5 U.S.C. § 611(a)(4) .......................................................................................................................15

5 U.S.C. § 704 ................................................................................................................................10

15 U.S.C. § 632(a) ...................................................................................................................5, 6, 9

26 U.S.C. § 962 ................................................................................................................................4

26 U.S.C. §§ 959 ..............................................................................................................................4

26 U.S.C. §§ 965(h)(5), (i)(8)(B), (m)(2)(A), and (n)(3)...............................................................16

44 U.S.C. § 3507(d) .......................................................................................................................10

44 U.S.C. § 3507(d)(1) ..................................................................................................................12

Other Authorities

Section 212 of the Contract with America Advancement Act of 1996, Pub. L.
   104–121..............................................................................................................................18, 19

13 C.F.R. § 121.105 .........................................................................................................4, 5, 6, 8, 9




                                                                       iv
         Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 5 of 24




                                          INTRODUCTION

       Plaintiffs’ response fails to adequately address any of the threshold problems with their

suit that Defendants present in their opening brief.

       First, Plaintiffs lack standing to seek an injunction of the section 965 regulations. They

are not suffering imminent or ongoing harm, because they owe no transition tax and thus face no

ongoing “compliance burden.” Plaintiffs try to obscure this straightforward conclusion with an

explanation of another law, section 962, that is outside the scope of their challenge to the section

965 regulations. This is a red herring.

       Second, Silver’s tax filings demonstrate that neither Plaintiff qualifies as a “small entity”

that can bring suit under the Regulatory Flexibility Act (because, for example Limited has no

U.S. place of business and pays no U.S. taxes) though Plaintiffs strain to now walk back the

statements in those filings. Relatedly, Plaintiffs argue against importing standards from the

Small Business Act, but then cite to the same standards for the same point (what counts as a

“small entity”) elsewhere in their filing.

       Third, Plaintiffs concede they do not make a claim under the Paperwork Reduction Act

(“PRA”) because such claims are not subject to judicial review, but they provide no support for

their extraordinary fallback position that they can obtain PRA-based relief, anyway.

       Moving to the merits, Plaintiffs also fail to demonstrate any violation of the RFA or the

PRA, even if the Court were to press past the jurisdictional barriers to reach the substance of

those claims. As to the RFA claim, Defendants have explained why Treasury’s certification

concerning economic impact relies on reasonable assumptions, contains no “foundational error,”

and is owed deference. Plaintiffs respond with simple say-so, asserting (in the face of contrary

evidence) that the certification was without “an iota” of support, that the certification’s



                                                  1
         Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 6 of 24




foundational error was simply that it is arbitrary, and that no deference is owed because the

certification was arbitrary. This unsupported and circular argument does not work. As to the

PRA claim, Treasury complied with the PRA through submitting the proposed regulations to the

Office of Management and Budget.

         And if lack of jurisdiction and failure on the merits were not enough, there are still

other problems with the injunctive relief that Plaintiffs seek. Defendants point them out, and

Plaintiffs prefer to defer discussion. In any event, the Court should never reach that stage. For

the reasons below, as well as those set forth in Defendants’ opening brief, the Court should

dismiss this suit or else rule in favor of the Defendants.

       A.      Plaintiffs’ discourse on section 962 does not alter the conclusion that they
               owe no transition tax and the section 965 regulations do not impose any
               future reporting obligation on them.

       As the Defendants explained in their opening brief, Plaintiffs must produce concrete

evidence of ongoing or imminent injury — here, the alleged costs of complying with the

transition tax regulations — to support their request to enjoin the regulations. See dkt. no. 57-1

(hereinafter “Opening Br.”) at 11-13. But the only compliance costs imposed on Plaintiffs by the

transition tax regulations lie, if anywhere, in the past.1 Id. Because Plaintiffs report owing no

transition tax, they face no ongoing or future compliance costs under the transition tax

regulations, and so they lack standing to seek injunctive relief.

       Plaintiffs try to rebut this straightforward conclusion in a number of ways, all

unsuccessful. First, they assert incorrectly that, per this Court’s earlier ruling, Plaintiffs need not



1
  Contrary to what Plaintiffs claim, see dkt. no. 61 at 3, Defendants also dispute whether Silver
incurred significant compliance costs from section 965 in the past. Defendants pointed the Court
to documents that expressly contradict Silver’s assertions about what caused him to amend his
2017 return twice. See Opening Br. at 12 fn. 4. But in any event, the relevant “compliance
costs” are those that are ongoing or in the future, for which there is no evidence here.
                                                   2
           Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 7 of 24




present an ongoing or future injury to establish standing to seek injunctive relief. They provide

no citation to the Court’s ruling on this point. That is because this Court never suggested such a

thing, and would have run squarely into D.C. Circuit precedent if it had. See, e.g. Swanson Grp.

Mfg. LLC v. Jewell, 790 F.3d 235, 239–40 (D.C. Cir. 2015) (to seek injunctive relief, plaintiff at

summary judgment stage must demonstrate imminent future injury); Owner-Operator Indep.

Drivers Ass’n, Inc. v. United States Dep’t of Transportation, 879 F.3d 339, 346 (D.C. Cir. 2018)

(same).

          Second, Plaintiffs argue that the transition tax regulations still impose ongoing

compliance costs on them, even though they do not report owing the one-time transition tax. To

suggest an ongoing burden, Plaintiffs enter into a lengthy explanation of a “section 962 election”

that “could be used in the context of the Transition Tax” by individual U.S. shareholders to

“automatically offset their Transition Tax liability.” Dkt. no. 61 at 4-5. It is unclear from their

2017 returns whether Plaintiffs used the section 962 election to access foreign tax credits to

reduce to zero what would have otherwise been a transition tax liability. See dkt. no. 57-3

(“Exhibits”) at 46, at line 5 (reporting no amount as owed). But assume this was the case, and it

still makes no difference because ongoing or future compliance with section 962 has nothing to

do with the transition tax regulations issued under section 965 that Plaintiffs challenge or any

compliance burden Silver faces under those regulations.

          Even if a taxpayer chooses to “offset” a transition tax liability through foreign tax credits

by making a section 962 election, and as a result must comply with “a wide variety of the most

complex tax laws in the [Internal Revenue Code],” that “compliance burden” is not attributable

to the transition tax regulations. The full suite of section 962 rules, and the “wide variety” of

complex international tax laws within the Internal Revenue Code, are not the subject of the



                                                    3
         Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 8 of 24




transition tax regulations at issue.2 And Plaintiffs cannot now turn this suit into a wide-ranging

request for simplification of all foreign-income-related tax laws that could be implicated in

calculating a taxpayer’s transition tax liability.

        In sum, whatever compliance burden section 962 imposes is not the result of the section

965 regulations, and does not alter the fact that Plaintiffs face no ongoing compliance burden

from those regulations. Thus, Plaintiffs lack standing.

        B.      Plaintiffs do not meet their burden to show that the Court has jurisdiction to
                entertain their RFA and PRA claims.

        Plaintiffs do not meet their burden to show that the Court has jurisdiction to entertain

their RFA and PRA claims. First, 13 C.F.R. § 121.105, entitled “How does the SBA define

‘business concerns or concern,’” applies to determine whether either Plaintiff qualifies as a

“small business” allowed to bring a suit for judicial review under the RFA. Second, Plaintiffs

have not established facts sufficient to establish that they meet those qualifications and, as a

result, to demonstrate that the Court has jurisdiction to hear their RFA claims. Plaintiff Silver




2
  Silver also leaves unexplained the ongoing burdens he faces because of his section 962
election. Defendants assume that he is referring to his obligation under 26 U.S.C. §§ 959 and
962 to track earnings of his CFC that have been subject to the transition tax and the section 962
election, as well as earnings not subject to the transition tax, so that when the CFC’s earnings are
distributed to him in the future, those earnings that were subject to the transition tax for which a
section 962 election were made are distributed in the correct order and offset by any taxes
previously paid on those earnings. Here, because Silver paid zero in transition tax on the
accumulated post-1986 earnings and profits of the CFC he controls, pursuant to section 962(d),
there is no offset to apply when those future earnings are distributed and included in his income.
He still has to track the earnings subject to the transition tax and the section 962 election
separately (unless he has no other previously taxed earnings and profits from prior years or in
future years) because distribution rules under section 959 direct that the transition tax earnings
are considered to come out “first” when a taxpayer receives a distribution of current or
accumulated earnings and profits of a CFC. However, these distribution “layering” rules and any
tracking requirements that stem from them are imposed by 26 U.S.C. § 959 and the regulations
and guidance thereunder as well as the section 962 regulations, not the transition tax regulations
at issue.
                                                     4
         Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 9 of 24




also does not qualify as a “small business” under the terms of the relevant statute. Finally,

Plaintiffs give no explanation for their extraordinary position that they are entitled to relief under

the PRA when they admit they state no claim under it.

       First, 13 C.F.R. § 121.105 applies here. The RFA provides that “the term ‘small

business’ has the same meaning as the term ‘small business concern’ under section 3 of the

Small Business Act.” 5 U.S.C. § 601(3). In turn, section 3 of the Small Business Act clarifies

that such a concern is “one which is independently owned and operated and which is not

dominant in its field of operation.” 15 U.S.C. § 632(a)(1). That statute further provides that the

Small Business Administration “may specify detailed definitions or standards by which a

business concern may be determined to be a small business concern for the purposes of this

chapter or any other Act.” 15 U.S.C. § 632(a)(2).

       Section 121.105 of the SBA regulations, entitled “How does the SBA define ‘business

concerns or concern,’” gives relevant details and standards for determining whether an entity will

qualify as a small business concern. Plaintiffs point to prefatory language that they allege

precludes application of the regulation in the context of determining jurisdiction under the RFA.

But even though the regulation speaks in terms of a business concern eligible for assistance from

the SBA, the statute that authorizes the SBA regulations provides that the SBA “may specify

detailed definitions or standards by which a business concern may be determined to be a small

business concern for purposes of this chapter or any other Act.” 15 U.S.C. § 632(a)(2)(A)

(emphasis added). As described above, the RFA specifically adopts SBA standards for

determining what qualifies as a “small business,” and the RFA is an “other Act” as contemplated

in 15 U.S.C. § 632(a)(2)(A).




                                                  5
        Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 10 of 24




       Although Plaintiffs point to the subheading to section 632(a)(2), which refers to “size

standards,” the text of the statute authorizes the creation of “detailed definitions or standards” to

determine whether a business qualifies as a “small business concern.” 15 U.S.C. § 632(a)(2)(A).

Plaintiffs complain that the regulation in question cannot be considered sufficiently “detailed” to

meet the statute’s requirements because the relevant portion “is one sentence long,” dkt. no. 61

at 11, but length does not necessarily correlate to detail. The standards announced in the relevant

regulation may be succinct, but they provide the necessary detail: to qualify as a “small business

concern” under the applicable SBA regulation, the business entity must (1) be organized for

profit; (2) have a place of business located in the United States; and (3) operate primarily within

the United States or make a significant contribution to the U.S. economy through payment of

taxes or use of American products, materials or labor. See 13 C.F.R. § 121.105(a).

       Last, but not least, Plaintiffs undercut their own argument that section 121.105 does not

apply. In their amended complaint, Plaintiffs include allegations (ultimately not borne out by the

facts) to try to qualify under the factors set out in section 121.105. See dkt. no. 5 at ¶¶ 3-4. On

top of that, Plaintiffs cite 13 C.F.R. § 121.105(b) in Exhibit D of their response brief (dkt. no. 61-

5) to argue as to what constitute “small entities” under the RFA. They cannot also argue with a

straight face the very opposite: that the factors in 13 C.F.R. § 121.105(a) do not matter in

defining a “small entity.”

       Section 121.105 applies here, but Plaintiffs have not established that either Silver Limited

or Silver as an individual qualifies as a “small business concern” under that rule.

               Silver Limited

       Plaintiffs have failed to establish that Limited has a place of business in the United States.

On an official tax form — the Form 5471— that specifically asked for Limited’s place of



                                                  6
          Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 11 of 24




business in the United States, if any, Silver listed no U.S. address. Dkt. no. 57-3 at 3. Plaintiffs

attempt to blame the supposedly “very complex” form, dkt. no. 61 at 18. This defies belief. The

form in plain, direct language makes a straightforward request for the “[n]ame, address, and

identifying number of branch office or agent [of the foreign corporation] (if any) in the United

States.” Dkt. no. 57-3 at 3 (emphasis added).

          Now that Limited needs to try to establish a place of business in the United States to be

able to maintain a claim for judicial review under the RFA, Plaintiffs point to an alleged

“cooperation agreement”3 with the California-based Wasserman Law Group, dkt. no. 61 at 14,

and business cards that include a U.S. telephone number for Silver at the Wasserman Law

Group, along with an attorney profile for Silver under a listing of Wasserman Law Group

attorneys, dkt. no. 61-3 at 1, 3. Plaintiffs do not show how Monte Silver’s personal work with

the Wasserman Law Group gives Limited, Silver’s own independent law firm, a place of

business in the United States. And while Silver claims to visit the United States extensively to

conduct Limited’s business, he reported on Form 2555, Foreign Earned Income, which was filed

with his 2017 income tax return, that he spent no time in the United States that year and earned

no income in the U.S. on business that year, either. Ex. 1, Form 2555 at line 14. Plaintiffs can

hardly claim a U.S. place of business for Limited given these facts. And Plaintiffs do not dispute

that Limited is not registered with the California Secretary of State to conduct business there.

          Even assuming Plaintiffs could meet their burden to show a U.S. place of business for

Limited based on scant allegations that fly in the face of their contrary reports on official U.S.

tax forms, Limited still does not qualify as a small business because Plaintiffs have not shown

that Limited either operates primarily within the United States, or makes a significant



3
    But Plaintiffs do not include a copy of the alleged agreement nor explain exactly what it entails.
                                                   7
        Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 12 of 24




contribution to the U.S. economy through payment of taxes or use of American products,

materials or labor. Indeed, the above facts from Silver’s Form 2555 (no time in the U.S., no

income earned in the U.S.) preclude either finding. And even though Plaintiffs now point to an

EIN for Limited (although they listed only “FOREIGNUS” when asked to supply that

information on Silver’s Form 5471 for 2017, dkt. no. 57-3 at 3), they do not show any U.S.

income tax returns filed by Limited or any U.S. income tax paid by Limited. Indeed, on the

Form 5471 that Silver prepared and filed with his individual income tax return for 2017, Silver

revealed that Limited paid no U.S. tax. Dkt. no. 57-3 at 3, 6. 4

       The portion of 13 C.F.R. § 121.105 that Plaintiffs cite also does not support their claim

that Limited, a completely foreign business, can qualify as a small business under the SBA (and

thus the RFA). Indeed, the portion cited by Plaintiffs shows the opposite. It provides that a joint

venture cannot qualify as a business concern under the SBA if there is “more than 49 percent




4
  On the issue of the EIN, Plaintiffs imply that the EIN relates to the business of Silver’s law
firm. Dkt. no. 61 at 17. But an examination of the document that Plaintiffs attach as Exhibit C to
their response brief shows that it also refers to “Yazam IP Com.” It appears that this EIN is not
for the law firm per se, but instead is for, at best, participation in a company called “Yazam IP
Com”. From 2013 to 2016, Plaintiff Silver operated a website along with several non-lawyers
called YAZAMIP.Com., which described itself as a “closely-knit network of world-class entities
specializing in patent monetization.” See Second Sergi Declaration (attached to this reply brief)
at ¶ 2. It appears, however, that YAZAMIP.com was defunct long before the issuance of the
proposed regulations in this case. See id. at ¶ 3. Further indication that this EIN is for an entity
other than Silver’s current law practice is that Silver lists the EIN for Monte Silver, LTD as
“FOREIGNUS” on his Form 5471, dkt. no. 57-3 at 3. As a tax practitioner, Silver would
understand that, if the EIN truly referred to his law practice, he should put the proper EIN on line
1.b(1) of Form 5471 instead of choosing to enter “FOREIGNUS,” which is a common short hand
for a foreign U.S. corporation without an EIN. See, e.g., See, e.g., IRS Publication 4162,
Modernized e-File (MeF) Test Package (Rev. 12-2012), https://www.irs.gov/pub/irs-
pdf/p4162.pdf (https://perma.cc/W7SM-CJCW) at 140 (Test Form 5471). More importantly,
even if Plaintiffs were correct and the EIN for Limited is XX-XXX6635, this would not advance
their argument because the records of the IRS do not show any business tax return filing or the
payment of any tax under that EIN. Second Sergi Decl. at ¶ 4. And, as already noted, Silver
reported on Form 5471 no U.S. income tax paid by Limited. Dkt. 57-3 at 6.
                                                 8
        Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 13 of 24




participation by foreign business entities.” 13 C.F.R. § 121.105(b). Limited is not a joint

venture with minority foreign participation. It is a 100 percent Israeli-incorporated business.

       Silver individually

       Silver, as an individual, does not qualify as a “small business concern” under the

applicable SBA regulation because he is not “a business entity organized for profit,” 13 C.F.R.

§ 121.105(a). But even if that regulation did not apply, Silver does not qualify as a “small

business concern” under the governing statute because he is not a small business concern that “is

independently owned and operated,” see 15 U.S.C. § 632(a)(1). Silver, as an individual, is not a

business. Although a sole proprietorship could be a business, Silver does not allege that he is a

sole proprietorship. Indeed, he acknowledges that his law practice is a corporation organized

under the laws of Israel. He attempts to sidestep that problem by pointing to his personal

investments in U.S. real estate, to no avail. Even assuming Silver’s personal real estate

investments could qualify him as a small business, Silver would have no standing as a U.S. real

estate business – small or otherwise – to challenge regulations that govern the inclusion of

income from foreign businesses in a U.S. shareholder’s overall income. Also, Silver individually

is the sole shareholder in his foreign law practice. He never alleges that his “real estate business”

is a shareholder in Limited. Because Silver’s alleged U.S. real estate “business” neither

generates nor earns income that is subject to section 965, the challenged regulation — and

whether its RFA certification is proper — can have no impact on it. Silver is mixing apples and

oranges and thus fails to establish the Court has jurisdiction to consider his RFA claim.

       Finally, as for Plaintiffs’ claims for relief under the PRA, Plaintiffs give no explanation

for their extraordinary position that they are entitled to relief under that statute when they admit

they state no claim under it, dkt. no. 61 at 18. And Plaintiffs cannot skirt the PRA’s



                                                  9
        Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 14 of 24




jurisdictional bar just because they have not named the Director of the Office of Management

and Budget (“OMB”) as a defendant in this action. An agency’s compliance with the PRA

culminates in the OMB approving the collection of information request by conferring an OMB

number that is published with the information request. So it is no surprise that a statute barring

judicial review speaks in terms of the culminating event under the PRA, that is, the OMB’s

decision to approve (or disapprove) an agency’s collection of information request. See 44 U.S.C.

§ 3507(d) (“The decision by the Director to approve or not act upon a collection of information

contained in an agency rule shall not be subject to judicial review.”). To the extent that Plaintiffs

purport to challenge something short of the final determination approving the information

collection request contained in the challenged regulation, the Administrative Procedure Act bars

challenges to agency action that are not final. See 5 U.S.C. § 704; Bennett v. Spear, 520 U.S.

154, 177-78 (1997).

       C.      Plaintiffs’ conclusory rhetoric does not negate the deference owed to
               Treasury, and Plaintiffs still point to no “foundational error” that
               undermines the agency’s analysis under the Regulatory Flexibility Act.


       As Defendants have explained, the Court must take a “highly deferential” view of the

agency’s analysis leading to the certification under the RFA that the regulations would not have

a “significant impact on a substantial number of small entities.” Opening Br. at 22, 23.

       Plaintiffs argue that the agency is owed no deference because its certification was

“arbitrary and capricious,” “lacked substantial evidence,” and “entirely failed” to consider

relevant factors. See dkt. no. 61 at 2. But these are just recitations of legal conclusions, begging

the very question to be answered under the “highly deferential” review. Unsurprisingly,

Plaintiffs provide no case law or other authority for the notion that merely asserting that an




                                                 10
        Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 15 of 24




agency has violated the RFA thereby strips the agency of the deference owed in determining if

there has been a violation.

       Plaintiffs also assert that “there is not a single document or iota of evidence in the

administrative record” to support the agency’s certification. Not true. As Defendants have

already demonstrated, Treasury’s certification was based on several facts, including estimates of

the number of RFA-covered “small entities” potentially subject to the regulations and estimated

burdens on those entities (both with and without the “economic impact” of owing a transition

tax). See Opening Br. at 6, 23, 25; ADMIN_03171, 3172. This shows that Treasury made a

reasonable, good faith effort to carry out the RFA’s mandate, which is all that is needed. See

U.S. Cellular Corp. v. FCC, 254 F.3d 78, 88 (D.D.C. 2001) (quoting Alenco Commc’n, Inc. v.

FCC, 201 F. 3d 608, 625 (5th Cir. 2000)). Plaintiffs question some of these conclusions, and

characterize one agency estimate as “self-contradicting guesswork,”5 but point to nothing that

changes the high degree of deference owed the agency action.

       Plaintiffs also repeatedly fault the agency for failing to (somehow) eliminate the

threshold compliance costs associated with determining whether one has a net transition tax

liability, costs that are incurred even if a taxpayer like Silver eventually concludes he does not

owe any transition tax. However, the agency has already considered this very complaint and

concluded that this threshold burden inheres in the statute, should not be attributed to the



5
  Plaintiffs refer the Court to Exhibit D to their reply brief for a more granular explanation of
what they dispute within the RFA certification. See Plaintiffs’ Exhibit D at dkt. no. 61.
Accordingly, Defendants annotated this exhibit and provide a point-by-point rebuttal to
Plaintiffs’ claims. See accompanying “Response to Plaintiffs’ Exhibit D,” attached as Exhibit 2
to this reply memorandum. Without going into detail here, it suffices to say that Plaintiffs’
assertions of agency error dissolve on inspection.




                                                 11
        Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 16 of 24




regulations, and is not part of the paperwork burden to be considered in a PRA analysis6 nor part

of the “economic impact” to be considered in an RFA analysis. See ADMIN _03169, 3172; see

also Ex. 2 (Defs.’ Response to Plaintiffs’ Ex. D). In doing so, Treasury applied a “baseline”

approach to gauge the burden of the regulation, where, as Treasury explained “[t]he baseline

constitutes a world in which no regulations pertaining to section 965 had been promulgated,”

though the transition tax statute is still in force. ADMIN _03167.

       Plaintiffs might disagree, but point to nothing to challenge Treasury’s disaggregation of

the burden from the statute versus the burden from the regulations. In any event, case law

establishes that Treasury’s “baseline” approach is the correct one. See Cape Hatteras Access

Preservation Alliance v. U.S. Dep’t of Interior, 344 F.Supp.2d 108, 127-130 (D.D.C. 2004) (in

realm of environmental regulation, determining “true costs” imposed by a particular agency

action requires a “but for” comparison to the “baseline” existing without the regulation);

Arizona Cattle Growers’ Ass’n v. Salazar, 606 F.3d 1160, 1172-73 (9th Cir. 2010) (adopting

“baseline” approach and criticizing alternative approach to gauge the costs of agency action that

would factor in economic burdens “already imposed by,” or attributable to, other governmental



6
  On the merits of the PRA, Plaintiffs’ bald claim that the administrative record does not contain
an “iota of evidence” of PRA compliance is absurd. As Treasury explained in the preambles to
both the notice of proposed rulemaking and the final regulation, the regulation required the
collection of information regarding certain limited topics, namely elections that a taxpayer who
owed transition tax might choose to make, certain transfer agreements, and positions that a
taxpayer might take with respect to the regulation’s anti-abuse rules. ADMIN_03554, _03169.
As required by the PRA, see 44 U.S.C. § 3507(d)(1), Treasury forwarded its notice of proposed
rulemaking, ADMIN_03554-03615, to OMB, along with its required submission form,
ADMIN_03544-_03552. In response, OMB issued a control number for the information
collection request, ADMIN_03169, _03133, thus approving the request. Plaintiffs fault the
location in which Treasury addressed the PRA requirements, complaining that they only appear
in the notice of proposed rulemaking and in the final regulation. But there is no requirement
about where the discussion of the PRA requirements must be placed.



                                                12
        Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 17 of 24




action); Colorado v. U.S. Fish and Wildlife Service, 362 F.Supp.3d 951, 988 (D. Colo. 2018)

(adopting the baseline approach, also called the “incremental impacts” approach, and calling the

Tenth Circuit’s earlier rejection of it “outdated”); see also Carpenter, Chartered v. Secretary of

Veterans Affairs, 343 F.3d 1347, 1357 (Fed. Cir. 2003) (concluding no RFA analysis was needed

“because the effect of the [regulation] would be to prevent fee arrangements that were already

unlawful under current statutory standards,” and thus the regulation “would not have a

substantial effect on the legitimate activities of any small entities”).7

        The remainder of Plaintiffs’ response also fails to call into question the adequacy of the

agency’s RFA certification.

        Defendants, arguing in support of the certification, point the Court to other RFA

certifications similar in scope, depth or support that courts have approved. See Opening Br. at

27. Plaintiffs make no response to this showing.



7
  Plaintiffs’ apparent — though never squarely articulated — disagreement with the “baseline
approach” likely derives from their mistaken notion that Treasury could have, but did not,
exempt small business owners from the transition tax altogether. In the course of issuing the
regulations, Treasury already considered this very proposal and rejected it for being inconsistent
with the statute. ADMIN _03165.

Plaintiffs do not argue for any contrary interpretation of the statute. However, Exhibit A to their
response brief, see dkt. no. 61, appears to be an oblique challenge to Treasury’s assertion. The
exhibit is not mentioned in the brief but is cited in the declaration of Monte Silver. To the extent
that Exhibit A is proffered to show that Treasury could have exempted small business owners
from the tax, it fails. The “commodities exception” mentioned in Exhibit A simply affects the
rate at which certain taxpayers are taxed. See ADMIN _03138 (granting “narrow exception”
from the definition of “cash position” for specified foreign corporations that use, but do not trade
in, commodities). And this “commodities exception” is in no way limited to “big oil”
companies, as Plaintiffs insinuate. For example, a t-shirt company that uses cotton in its
manufacturing could benefit from this rule. More importantly, this “exception” does not come
close to what Silver asked Treasury for, that is, full exemption from section 965 for a broad
swath of potential taxpayers, that is, all “small businesses.”




                                                  13
        Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 18 of 24




       Defendants then explain that, given the highly deferential review, courts have generally

found RFA certifications deficient only when the record discloses a “foundational error”

committed by the agency. Id. at 28-29. Rather than pointing to any concrete “foundational

error” here, Plaintiffs simply repeat their conclusory assertions that the “foundational error” is

that the certifications were “arbitrary and capricious” and “directly contradicted” by a “vast

amount of evidence in the administrative record” which they fail to identify. Dkt. no. 61 at 17.

       Plaintiffs’ begging of the question does not come close to identifying a “foundational

error” or some other evidence that undercuts the facts or reasoning of the agency. Thus, if the

Court reaches the question, it should find that the agency made a “reasonable, good faith effort to

comply” with the RFA, which is all that is needed for the agency to prevail on this claim. See

Opening Br. at 23.8


       D.      This Court need not and should not wait until any “remedies stage” to reach
               the inevitable conclusion that the Anti-Injunction Act bars Plaintiffs’ request
               to enjoin the regulations.

       The Defendants have explained that enjoining the regulations — as Plaintiffs repeatedly

request (see dkt. no. 61 at 19 “deferring enforcement of the regulations . . . is in the public

interest”) — would clearly contravene the Anti-Injunction Act, because the regulations guide the

self-reporting of tax, the activity that is the foundation of tax “assessment” in our system of



8
  As Defendants point out, the adequacy of Treasury’s RFA certification is further supported by
the fact that the proposed regulations and the RFA certification were submitted to the Small
Business Administration (the “RFA watch-dog”) for “comment on its impact on small business,”
and the SBA had no public comments expressing concern. Opening Br. at 28 n. 14. Plaintiffs
question whether the submission to the SBA ever truly took place, citing to an email from the
SBA returning a “no records” in response to a Freedom of Information Act request. Defendants
cannot speak to the SBA’s record-keeping or protocol in responding to FOIA requests or whether
the request as formulated would capture Treasury’s submission to the SBA, but the fact of
submission is established by the Treasury’s statements in both the proposed and final regulations.
ADMIN_03581, ADMIN_03172.
                                                  14
        Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 19 of 24




taxation. Opening Br. at 29-31. In response, the Plaintiffs point to the Court’s pronouncement

about determining if any remedies “run afoul of the Anti-Injunction Act” only if Plaintiffs first

prevail on the merits. Dkt. no. 61 at 17 (citing dkt. no. 29 at 6 n. 1). There is no need to delay

the inevitable, though, and Defendants have explained why even waiting until a decision on the

merits already “runs afoul” of the Act and is a proscribed exercise of “hypothetical jurisdiction.”

Opening Br. at 29-31. Plaintiffs offer no opposition on this point.


       E.      If the Court finds that it has jurisdiction to entertain Plaintiffs’ PRA and
               RFA claims and that Treasury committed some procedural error under
               either of those statutes, then the Court should limit its remedy to remanding
               to the agency to address the deficiency that is found.

       Remand alone would give Plaintiffs a sufficient remedy — in the event the Court

determines that a remedy is appropriate in the first place — and Plaintiffs offer no compelling

argument otherwise.

       Contrary to Plaintiffs’ suggestion that deferring enforcement of the regulation against

small entities is required to correct a procedural violation under the RFA, see dkt. no. 61 at 22,

the language of the governing statute shows that a court is not compelled to extend that remedy.

“In granting any relief in an action under” section 611 for judicial review of an agency’s RFA

compliance, Congress has directed that “the court shall order the agency to take corrective action

consistent with this chapter and chapter 7, including, but not limited to—(A) remanding the rule

to the agency, and (B) deferring the enforcement of the rule against small entities unless the

court finds that continued enforcement of the rule is in the public interest.” 5 U.S.C. § 611(a)(4)

(emphases added). Under those terms, deferring enforcement of the rule is not available when

“continued enforcement of the rule is in the public interest.” 5 U.S.C. § 611(a)(4)(B). That is

the situation here.



                                                 15
        Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 20 of 24




        If application of the regulations were deferred as to any taxpayers, those taxpayers would

face uncertainty in meeting their obligations under Internal Revenue Code section 965. Absent

the regulations, taxpayers’ obligation to pay the transition tax would still exist, but they would

have to proceed without the guidance and assistance of the regulations. As described in the

Defendants Opening Brief (at 34), the regulations at issue clarify how to calculate various

amounts used in determining a taxpayer’s tax liability under Internal Revenue Code section 965.

The regulations also establish the manner for making various elections under section 965, which

impact the timing and/or method of calculating and/or paying the tax. Because the statute allows

the taxpayer to make certain favorable elections in the manner prescribed by the Secretary, the

regulations establish the manner for making each election. 26 U.S.C. §§ 965(h)(5), (i)(8)(B),

(m)(2)(A), and (n)(3); ADMIN_03158 to _03164 and _03200 to _03210. Defendants have

already described many of the deleterious impacts of deferring enforcement of the regulations,

both on taxpayers and on tax administration. See Opening Br. at 42-44.

        Plaintiffs have neither challenged those impacts nor offered any considerations to try to

outweigh them. Instead, they state that they do not understand the regulations. Plaintiffs’

professed lack of understanding of the regulations is no reason to deny other taxpayers or the

agency the opportunity to rely on them, even if the Court were to find a procedural violation.

Indeed, courts have recognized that “[t]he RFA affords considerable discretion in formulating an

appropriate remedy for [an agency’s] failure to comply with the statute.” S. Offshore Fishing

Ass’n v. Daley, 995 F. Supp. 1411, 1437 (M.D. Fla. 1998) (remanding to agency to conduct

economic analysis, but leaving the regulation in force in the meantime because it served the

public interest).




                                                 16
        Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 21 of 24




        Plaintiffs are wrong when they suggest that certain cases cited in Defendants’ opening

brief do not support the Defendants’ position. Pls.’ Resp. Br. at 18-19. To start, those cases —

Harlan Land Co. v. U.S. Dep’t of Agr., 186 F. Supp. 2d 1076 (E.D. Cal. 2001); Aeronautical

Repair Station Ass’n, Inc. v. F.A.A., 494 F.3d 161 (D.C. Cir. 2007); and Chamber of Commerce

of U.S. v. Napolitano, 648 F. Supp. 2d 726 (D. Md. 2009) — reinforce the proposition that

remand alone can be an appropriate remedy for a violation of the RFA. Plaintiffs argue that

those cases support a different scope of remand than Defendants have argued would be

appropriate. In the event the Court finds Treasury’s certification inadequate, Defendants have

argued that remand to correct that particular deficiency would be the appropriate “corrective

action” authorized under the RFA. Plaintiffs, however, argue that the cited cases suggest that the

Court should remand the regulation and order Treasury to conduct a regulatory flexibility

analysis. But those cases do not undermine the conclusion that remand to allow Treasury to

support its certification is appropriate in this case, in the event the Court finds that the

certification here is deficient. It is no surprise that the courts in Aeronautical Repair Station and

Chamber of Commerce granted relief different from what would be appropriate here. In those

cases, the alleged RFA violation was a deficient regulatory flexibility analysis, not a deficient

certification.

        The point is to remand to the agency to correct whatever error is identified. Here,

Plaintiffs argue that Treasury did not offer sufficient factual support for its conclusion that the

regulations at issue would not have a significant economic impact on a substantial number of

small entities. If the Court finds that the certification was not adequately supported, then the

appropriate remedy is to remand to the agency to give it the chance to correct that error, if it can.

Only if the agency finds that it cannot correct that error (by pointing to evidence and/or engaging



                                                  17
        Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 22 of 24




in analysis different from the evidence and analysis offered to support the original certification)

should the agency proceed to conduct an RFA analysis. The result in Harlan Land Co. does not

change that conclusion for the case at hand. In Harlan Land Co., the court found the agency’s

certification deficient because it found a specific factual assumption of the agency to be

incorrect. Remand on that issue would have been pointless because the court already had found

the particular fact to be incorrect. But the alleged deficiency that Plaintiffs assert here — broad-

based lack of factual and analytical support — has the potential to be corrected on remand.

       To be clear, Treasury contends that it adequately supported its certification with facts and

analysis. But in the event the Court finds otherwise, the appropriate remedy would be to remand

to Treasury to give it the opportunity to support its certification. Only if Treasury finds that it

cannot do so, should it proceed to conduct a regulatory flexibility analysis.

       And only if Treasury finds that it cannot offer additional factual and/or analytical support

for its certification, and thus must conduct a regulatory flexibility analysis, should it also be

required to comply with section 212 of the Contract with America Advancement Act Of 1996,

Pub. L. 104–121, March 29, 1996, 110 Stat 847. Section 212 requires an “agency [to] publish

one or more guides to assist small entities in complying with [a] rule” the agency publishes, but

only when the “agency is required to prepare a final regulatory flexibility analysis under section

604 of title 5, United States Code.” Plaintiffs are wrong when they suggest that refraining from

ordering Treasury to publish guides under section 212, before it is known whether a final

regulatory flexibility analysis is necessary, would unfairly “reward” Treasury. Publication under

section 212 is not a punishment and avoiding it is not a reward. According to the terms of the

law, it does not apply when an agency has certified that its regulations do not have a significant

economic impact on a substantial number of small entities. As described above, even if the



                                                  18
        Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 23 of 24




Court finds that Treasury’s certification is insufficient, that does not necessarily mean Treasury

should be required to engage in a regulatory flexibility analysis. Any present order to comply

with section 212 is thus premature.

                                          CONCLUSION

        For the foregoing reasons, and those set forth in the opening brief, this Court should

dismiss the suit for lack of standing or lack of jurisdiction. If the Court finds the claims

justiciable, it should rule in favor of the Defendants. And if, notwithstanding everything above,

the Court finds Plaintiffs’ claims justiciable and meritorious, then the only appropriate remedy

would be to remand to Treasury to address any procedural violations it made in the process of

certifying that its regulations do not have a significant economic impact on a substantial number

of small entities.



DATED: September 18, 2020                      RICHARD E. ZUCKERMAN
                                               Principal Deputy Assistant Attorney General

                                               /s/ Nishant Kumar

                                               JOSEPH A. SERGI (D.C. Bar No. 480837)
                                               Senior Litigation Counsel
                                               LAURA M. CONNER (VA Bar No. 40388)
                                               NISHANT KUMAR (D.C. Bar No. 1019053)
                                               Trial Attorneys
                                               Tax Division
                                               U.S. Department of Justice
                                               Post Office Box 227
                                               Washington, DC 20044
                                               Tel: (202) 514-2986
                                               Fax: (202) 514-6866
                                               Nishant.kumar@usdoj.gov
                                               Joseph.a.sergi@usdoj.gov
                                               Laura.m.conner@usdoj.gov




                                                 19
       Case 1:19-cv-00247-APM Document 65 Filed 09/18/20 Page 24 of 24




                                CERTIFICATE OF SERVICE


      I certify that on September 18, 2020, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF System.


                                                    _/s/ Nishant Kumar____________
                                                    Nishant Kumar
                                                    Trial Attorney, Tax Division
                                                    U.S. Department of Justice




                                               20
